Title: From John Adams to Charles Holt, 4 September 1820
From: Adams, John
To: Holt, Charles



Sir.
Montezillo September 4th. 1820

The Universal Vanity of human Nature, must have obstructed itself on your observation in the Course of your experience; so forcibly that you will easily believe that your Letter of August 29th. has been received and read with much pleasure.—Besides you know that the Just always rejoices over every sinner that repenteth—Your Letter however did not surprise me because I had received many such testimonials from other persons—For  example Mr Mathew Carey has in letters to me, acknowledged the same error; and has lately repeated to me in Person, In Conversation—And moreover has repeatedly printed handsome encomiums on my Defence, on the American Constitution which he had many years Vilified before he had read it—And what is more agreeably surprising to me is—Judge Cooper the learned and ingenious friend of Dr Priestly; has lately published in the Port Folio a very handsome eulogium on that Work—And what perhaps will be considered more than all—The learned and scientifical President Jefferson has in letters to me acknowledged that I was right, and that he was wrong.—
My plain writings have been misunderstood, by many, misrepresented by more, and Vilified and Annathematised by Multitudes, who never read them.—They have indeed nothing to recommend them but stubborn facts; simple principles and irresistible inferences from both—without any recommendation from ambitious ornaments of Stile; or studied artificies of Arrangement—notwithstanding all Which, amidst all the Calumnys, they have occasioned—I have the Consolation to know, and the Injustice I have suffered ought to excuse me, in saying that they have been Translated into the French, German, and Spanish Languages—That they are now contributing to introduce Representative Governments into various Nations of Europe—as they have before contributed to the Introduction and Establishment of our American Constitution, both of the  Individual States and the Nation at large, and they are now employed, and have been a long time in assisting the South Americans in Establishing their Liberties from the days of Miranda to this hour—I may say with Lord Bacon, that I bequeath my writings to Foreign Nations and to my own Country  After a few Generations shall be overpast—
This Letter has so much the appearance of vanity, that I pray you not to publish it in print—Though Calumny with her hundred Cat o nine tails has lashed me so long that my Skin has become almost as hard and insensible as steel—And her severest strokes would scarcely be feelt—After all I sincerely thank you for your frank and candid letter, which does you much honour, and is a full atonement for all your errors in relation to me— / Who am Sir your sincere well / Wisher, and most / humble Servant—

John Adams